Case 1:19-cv-05031-SEB-DLP Document 49 Filed 03/02/21 Page 1 of 3 PageID #: 201




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 MARK MCCLESKEY, TRUSTEE AND INDIANA                           )
 STATE COUNCIL OF PLASTERERS AND CEMENT                        )
 MASONS HEALTH AND WELFARE AND PENSION                         )
 FUNDS,                                                        ) No. 1:19-cv-5031-SEB-DLP
                                                               )
                               Plaintiffs,                     )
                                                               )
                                                               )
 LUCAS STUCCO STONE & BRICK, LLC, a                            )
 Missouri corporation, and TVH EXTERIOR LLC, a                 )
 Missouri limited liability company,                           )
                                                               )
                               Defendants.                     )

                             MOTION TO EXTEND DISCOVERY

             Plaintiffs, their attorneys, DONALD D. SCHWARTZ, and ARNOLD and KADJAN,

 LLP present their Motion to Extend Discovery. In support thereof, Plaintiffs state:

        1.      Discovery is currently set to close December 31, 2020.

        3.      This matter is set for conference on the status of discovery on March 18, 2021.

        4.      Since the last conference the parties have exchanged significant documentation

 and Plaintiffs have issued and received responses to multiple subpoenas.

        5.      In the last 75 days the parties have held extensive settlement discussions and

 exchanged settlement proposals and counterproposals. The parties have attempted to conserve

 legal resources and have not conducted depositions during this period of settlement discussions.

        6.      While the parties are close to settlement counsel for Plaintiffs believes it

 necessary to depose the main corporate owner and officer regarding the germination of defendant

 TVH before final settlement is reached. Due to settlement discussions the deposition of Mr.

 Schlaefli, company owner of both defendants did not occur within the discovery schedule.

        6.      Plaintiffs seek discovery extension to March 31, 2021 to depose the company
Case 1:19-cv-05031-SEB-DLP Document 49 Filed 03/02/21 Page 2 of 3 PageID #: 202




 owner and until May 1, 2021 to complete discovery if post deposition settlement is not

 consummated.

           7.   This motion is not interposed for the purpose of delaying prosecution of this

 matter.

           8.   Plaintiffs have actively engaged in discovery in this action.

 WHEREFORE, Plaintiffs move this Court to extend discovery cut off to March 31, 2021 to
 depose company owner and to May 1, 2021 to complete any other discovery.

                                              Respectfully submitted,

                                              MARK MCCLESKEY, et. al.



                                              By: s/ Donald D. Schwartz
                                                Counsel for Plaintiff

 Donald D. Schwartz
 ARNOLD AND KADJAN, LLP
 35 E. Wacker Dr., Suite 600
 Chicago, IL 60601
 (312) 236-0415
Case 1:19-cv-05031-SEB-DLP Document 49 Filed 03/02/21 Page 3 of 3 PageID #: 203




                                 CERTIFICATE OF SERVICE

 I hereby certify that on the 2nd day of March 2021, a copy of foregoing Motion to Extend
 Discovery was filed electronically. Copies of this filing will be sent to the following parties via
 U.S. Mail, first class, postage prepaid. Parties may access this filing through the Court’s system.

                Bryan M. Kaemmerer
                McCarty, Leonard, & Kaemmerer, L.C.
                825 Maryville Centre Drive, Suite 300
                St Louis Town & Country, MO 63107

                                               s/ Donald D. Schwartz
                                               Counsel for Plaintiff

                                               Attorney for Plaintiffs, Mark McCleskey, et. al.

 Donald D. Schwartz
 ARNOLD AND KADJAN, LLP
 35 E. Wacker Dr., Suite 600
 Chicago, Illinois 60601
 Telephone: 312-236-0415
 E-mail: dds@aandklaw.com
